Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed July 7, 2020. 

Amendments
           Applicant's amendments, filed July 7, 2020, is acknowledged. Applicant has cancelled Claims 1-20, and amended Claims 23-24. 
	Claims 21-33 are pending and under consideration. 

Specification
Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

1. 	The disclosure is objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification: [0039, 48, 58-59], ([0060], peptides depicted in Fig 5B), and ([0060], peptides depicted in Fig 5C).
The specification is objected to because the cited paragraphs disclose amino acid sequences without their corresponding SEQ ID NO in the figure nor in the figure legend. When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that 
It is often convenient to identify sequences in figures by amending the Brief Description of the Drawings section (see MPEP 244.02). If the sequences are already present in the sequence listing, it would be remedial to amend the Brief Description of the Drawings or specification to include the appropriate sequence identifiers. Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Claim Objections
2. 	Claim 21 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). The claim recites a plurality of ‘wherein’ clauses, each of which should be separated by line indentation. 
	Appropriate correction is required. 

Election/Restrictions
3. 	Claim 1 is generic to the following disclosed patentably distinct species of target proteins involved in a disease associated with a proteolytic cleavage product of the protein (as recited in Claims 22-26, and as disclosed in Specification ([0073-76], Tables 2-3)) and the following disclosed patentably distinct species of corresponding oligonucleotide SEQ ID NO species (as recited in Claims 25-26, and as disclosed in Specification ([0073-76], Tables 2-3)). 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed target protein species, or a single grouping of patentably indistinct target protein species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed oligonucleotide SEQ ID NO species, or a single grouping of patentably indistinct oligonucleotide SEQ ID NO species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required to elect the oligonucleotide SEQ ID NO species that is concordant with the elected target protein.
An election of Huntington’s disease target protein (as recited in Claim 22) and election of oligonucleotide SEQ ID NO:150 (being directed to ATXN7 (Table 3)), for example, is not a concordant election of species, and thus would be considered a non-compliant response.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for Huntington’s disease would not be co-extensive with a search for SCA17. Further, a reference rendering SEQ ID NO:178 as anticipated or obvious over the prior art would not necessarily also render SEQ ID NO:10 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633